       Case 1:15-cv-07332-AMD-ST Document 24 Filed 09/03/19 Page 1 of 1 PageID #: 81

                               ZEICHNER ELLMAN & KRAUSE LLP
                                              1211 AVENUE OF THE AMERICAS
                                               NEW YQRK, NEW YQRK 10036
                                                  TEL: (212) 223-0400


S T$VEN S. RAND
   ( 212) 826-5307                                                                         WWW.ZGKLAW.COM
s tand@zeklaw.com



                                                            September 3, 2019

           C ' _Dt

          The Honorable Ann M. Donnelly
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                                      SunTrust Back v. Antonakos, et al.,
                                        Case No.: CV-15-7332 (AMD)

           Dear Judge Donnelly:

                          We represent plaintiff SunTrust Bank in the above-referenced action. This
          letter responds to the Court's minute Order entered May 30, 2019, requesting an update
          regarding the status of defendant Antonakos's b~lkruptcy proceeding.

                           On March 11, 2019, in the Chapter 11 case of Joseph Antonakos,
           Defendant herein, SunTrust filed a plan of reorganization of the debtor. The plan was
           confirmed by the Bankruptcy Court on June 5, 2019, after which, pursuant to the plan, the
           properties that are subject of this proceeding were sold by public auction. The sales were
           approved by the Bankruptcy Court on July 30, 2019, and are pending closing. It is
           anticipated that the closings will occur in September, 2019, after which SunTrust intends
           to ePPk r~icmiecal nfthic artinn


                                                                                ted,



           SSR:mzg
           cc:       Barak P. Cardenas (by ECF)




                 NSW YORK ~ CONNECTICUT ~ NEW JERSEY ~ WASHINGTON, D.C. ~ TEL AVIV
